Citation Nr: 1437286	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher







INTRODUCTION

The Veteran had active service from August 1957 to August 1961.

This matter was originally before the Board of Veterans' Appeals (Board) from September 2009 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a non-compensable disability rating for bilateral hearing loss, after granting service connection for the same.  

In May 2013, the Board issued a decision that denied entitlement to a compensable rating for bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2014 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's May 2013 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim. The VVA file contains an August 2014 Informal Hearing Presentation (IHP).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The March 2014 Joint Motion endorsed by the Court found that the Board failed to adequately satisfy its duty to assist the Veteran as it failed to provide the Veteran a contemporaneous examination.  The most recent VA examination of record was in July 2009.  The Joint Motion found that an April 2013 IHP, which argued that the Veteran's "hearing loss is worse than that which is represented by VA," constitutes competent evidence of a worsening of his service-connected hearing loss disability.  Under these circumstances, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, this issue must be remanded for a new examination.

As a part of the hearing loss examination, the examiner should address the impact of the Veteran's hearing loss disability on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additionally, the examination should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, that treated him for hearing loss disability since July 2009.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, afford the Veteran an audiology examination to determine severity of his bilateral hearing loss disability.  The claims file and VVA file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  The examiner must address the impact of the Veteran's hearing loss disability on his daily activities, including on his ability to work. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, readjudicate the remanded claim.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 


By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



